Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Bernard on 12/01/2021.

The application has been amended as follows: 

Claim 4: The method according to claim 1, wherein a material of the first vehicle part is different from a material of the second vehicle part.

Claim 13: The method according to claim 1, wherein the first vehicle part is adapted to face an interior of the vehicle and the second vehicle part is adapted to face an exterior of the vehicle. 

Reasons for Allowance

Katch (US Pat. NO.: 4,248,933) being the closest prior art of references discloses a spacer clip for ensuring a minimum adhesive bond line thickness (T) during an attachment event for attaching a first vehicle part (8) with a second vehicle part (5) with an adhesive (9), the spacer clip comprising: a spacer element (1a1) having a thickness (t) defining the minimum bond line thickness, the spacer element is adapted to be arranged interleaved between the first vehicle part (8) and the second vehicle part (5) when attaching the first vehicle part with the second vehicle part (Fig. 12-15; Col 4, Ln 54 - Col 5, Ln 02),
a hold portion (111) generally parallel with the spacer element, the hold portion is attached to the spacer element with an interconnecting portion (1b1), wherein the spacer clip is mountable on the first vehicle part (5), wherein the hold portion (111) is adapted to be arranged on an opposite side of the first vehicle part (5) compared to the spacer element during the attachment event, wherein,
the spacer element (1a1) and the hold portion (111) are adapted to maintain a pressure on the first vehicle part such that the spacer clip can be mounted on the first vehicle part prior to the attachment event and maintain mounted on the vehicle part during the attachment event.  
However, Katoh fails to disclose or provide any motivation of “…breaking off the spacer clip at one of at least one predefined groove in the spacer clip.” The benefit of doing so would have been to provide a spacer clip for ensuring a minimum adhesive bond line thickness and provide the desired uniformity of the bond line. Thus, allowable limitations in combination with . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/VISHAL I PATEL/             Primary Examiner, Art Unit 1746